[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 04-11681                  September 21, 2005
                            Non-Argument Calendar            THOMAS K. KAHN
                          ________________________                 CLERK

                      D. C. Docket No. 03-23195-CV-UUB


RUEL D. LATOJA,

                                                              Plaintiff-Appellant,

                                      versus



CARNIVAL CORPORATION,
d.b.a. Carnival Cruise Lines Incorporated,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                              (September 21, 2005)


Before ANDERSON, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      As the appellant, Ruel D. Latoja, candidly concedes, his position in this

appeal is squarely foreclosed by our decision earlier this year in Bautista v. Star

Cruises, 396 F.3d 1289 (11th Cir. 2005). There is no material distinction

between the two cases. Latoja seeks only to preserve his ability to seek certiorari

review in the United States Supreme Court, and he has done that.

      AFFIRMED.




                                         2